—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated May 10, 2000, as denied their motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The injured plaintiff was the owner and principal employee of a drywall installation company hired by the defendant Deli Designs, Inc., to install sheetrock in a delicatessen located on the property of the defendant Cheryl Solotoff. He was injured when he fell from his scaffold onto a floor eight feet below. The plaintiffs commenced this action and subsequently moved for summary judgment on their cause of action pursuant to Labor Law § 240 (1). The court correctly found that since the scaffold did not collapse, slip, or otherwise fail to support the injured plaintiffs weight, it is a question of fact for a jury as to whether the scaffold provided the worker with proper protection (see, Nelson v Ciba-Geigy, 268 AD2d 570; Zgoba v East Shopping Corp., 246 AD2d 539; Basmas v J.B.J. Energy Corp., 232 AD2d 594). Krausman, J. P., H. Miller, Schmidt and Crane, JJ., concur.